      Case 1:21-cv-00034-JRH-BKE Document 15 Filed 06/11/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    AUGUSTA DIVISION

RACHEL LEE PADGETT,                             )
                                                )
               Petitioner,                      )
                                                )
       v.                                       )           CV 121-034
                                                )            (Formerly CR 115-107)
UNITED STATES OF AMERICA,                       )
                                                )
               Respondent.                      )
                                           _________

                                          ORDER
                                          _________

       On June 7, 2021, the Court granted the parties’ motions to seal and ordered them to file

their respective exhibits on the docket within one week. (Doc. no. 13.) Because the exhibits

are already filed on the docket under seal, no further action is required by the parties.

       SO ORDERED this 11th day of June, 2021, at Augusta, Georgia.
